 Case 1:20-cv-07327-VM Document 38 Filed 07/30/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
MICAHEL TECKU, et al.,           :                                              7/30/2021
                                 :
                  Plaintiffs,    :
                                 :                       20 Civ. 7327(VM)
          -against-              :                           ORDER
                                 :
YIELDSTREET, INC., et al.,       :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     On    July     1,    2021,     Defendants     filed       a    letter-motion

requesting permission to file a motion to dismiss the amended

complaint as well as supplemental briefing regarding the

“timeline and terms” of the relevant deals. (See Dkt. No.

36.) Plaintiff opposed this request. (See Dkt. No. 37.) After

revieing      the        submissions,        including             the     parties’

correspondence,          the   Court    concludes       that       Defendants    may

submit     limited       further       briefing    in     support        of   their

contemplated      motion       to    dismiss      the    amended         complaint.

Accordingly, Defendants are directed to submit a three page

letter-brief by August 13, 2021. Plaintiffs may respond by

similar letter-brief by August 27, 2021. Defendants may reply

by similar letter-brief by September 3, 2021.

SO ORDERED:

Dated:      New York, New York
            30 July 2021



                                         1
